[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR MODIFICATION 1/29/91
The defendant has sustained her burden of proof that an uncontemplated substantial change of circumstances has occurred. The defendant has been unable during the six year period since the dissolution of marriage to find suitable employment to meet her needs, because her options were limited due to an aggravation of a physical condition called scoliosis. In addition, the defendant was diagnosed as having cancer requiring surgery in 1989, and that prevented her from working for a six month period.
Although the defendant did not allege in the present motion the condition of her health as a basis for her request for relief, she presented testimony as to her physical problems. Therefore, upon the request of the plaintiff, the court will reconsider this decision, after a hearing, if the plaintiff wishes to present evidence on the issue of whether the state of the defendant's health has limited her ability to find employment providing her with income in excess of what the defendant is currently earning.
The plaintiff's obligation to pay alimony to the defendant is ordered extended from February 1, 1991 until the death of either party, the defendant's remarriage or January 31, 1995, whichever event first occurs.
Due to the plaintiff's being presently unemployed, he shall pay to the defendant alimony at the rate of $1 per year. The plaintiff shall notify the defendant as soon as the plaintiff receives income either from employment or as a result of consultation fees. The defendant may then request a hearing on an appropriate alimony order.
A contingent wage withholding order may enter.
So ordered.
NOVACK, J.